This case was on a statute acknowledged and an extent sued. The sheriff took a bond of £ 20 for the payment of £ 10, which was his fee; and this was before the liberate. Adjudged:
First. That the bond is void, inasmuch that the statute 28 H., 8, gives him an action of debt for his fees; and he shall not have a double reward.
Secondly. It is void, as it was taken before the liberate, so that the sheriff took his fee before he had done his work. Postea, p. 665; 3 Cro., 150 and 287; bin. 20 and 50.